Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 05/26/2021.  Presently claims 1, 3-16 are pending. Claims 7-15 have been canceled. New claims 16 has been added.

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments, except claim 5; and new Claim Rejections -35 U.S.C. 112(b) have been presented based upon the applicant’s amendments. 
Applicant's arguments filed 05/26/2021 with respect Claim Rejections - 35 USC § 10 and Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., feed material, overload peak, spring elastic support, evasive movement, and seat of a frame) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
With regard the prior art of Polysius (DE8604024U1), the Applicant presented arguments regarding gears and gear motor.
In response to this argument, the prior art of Polysius is not used to reject any claims with limitation of gears or gear motor in the previous non-final rejection or in this final rejection;
Accordingly, this argument is not persuasive.

Applicant argued that “prior art of Polysius (DE8604024U1) does not disclose the crushing roller and the drive device are connected as a common assembly with at least one damping device, which is frictionally and/or elastically mounted in or on the frame”.
In response to this argument, the prior art of Polysius disclose a crushing roller (figs.1 and 2: (4)), at least one drive device (fig.1: (10) and) for driving the crushing roller (paragraph 245); and a frame (fig.1: (2), (3), (12)) for supporting and mounting the crushing roller and the drive device,
The drive device (fig.1: (10)) is mounted on the bracket (fig.1: (12)); and the bracket (fig.1: (12)) is supported on the frame elements (fig.1: (2) and (3)), therefore the bracket (fig.1: (12)) and the frame elements (fig.1: (2) and (3)) are all together forming the common assembly.
Therefore, the prior art of Polysius disclose wherein the crushing roller and the drive device form a common assembly connected to at least one damping device (figs.1 and 2: (9)), which is frictionally and/or elastically mounted in or on the frame (paragraph 229).
Accordingly, this argument is not persuasive.

With respect the prior art of Dipl (DE4110643A1), the Applicant argued that “the drive unit is not mounted as a common assembly with the roller in a damping device that is mounted elastically and/or frictionally in or on the frame. Furthermore, no damping means is provided which is frictionally and/or positively arranged in a corresponding receptacle of the frame”.

In response to this argument, the prior art of Dipl disclose at least one crushing roller (figs.1 and 2: (4)), at least one drive device (figs.1 and 2: (11)) for driving the crushing roller, and 
a frame (figs.1 and 2: (1) and (16)) for supporting and mounting the crushing roller and the drive device, 
The drive device (figs.1 and 2: (11)) is mounted in the housing (figs.1 and 2: (16)); and the housing (figs.1 and : (11)) is supported on the frame elements (figs.1 and 2: (1)), therefore the housing (figs.1 and 2: (16)) and the frame elements (figs.1 and 2: (1)) are all together forming the common assembly.

Therefore, the prior art of Polysius disclose wherein the crushing roller and the drive device form a common assembly connected to at least one damping device (fig.1: (10)), which is frictionally and/or elastically mounted in or on the frame (paragraphs 120-124).
Accordingly, this argument is not persuasive.

Applicant argued that the prior art of Jonkka (US20160121338A1) does not disclose the limitaion of claims 4-5 and 7-9.
In response to this argument, the Applicant’s argument is relied on the cancel limitation of “a seat of frame”.
Accordingly, this argument is not persuasive.

In response to applicant's argument that McCutcheon (US6285525B1) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, the prior art of McCutcheon is utilizing a damping device for controlling the force that acting on the system (col.1: field of the invention);
So, the prior art of McCutcheon is reasonably pertinent to the particular problem with which the applicant was concerned (see the Applicant’s disclosure page 2).

Accordingly, this argument is not persuasive.

In response to applicant's argument that Norbert (DE102009000442B4) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  

In this case, the prior art of Norbert is utilizing a gearless hydraulic drive for driving the crushing rollers (paragraphs 17, 141-153 and 389-396);
the prior art of Norbert is concerned about the torque and the motor speed of the gearless hydraulic drive (paragraphs 145-153)
So, the prior art of McCutcheon is reasonably pertinent to the particular problem with which the applicant was concerned (see the Applicant’s disclosure page 9 line 22-page 10 line 2).
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "an increased coefficient of friction greater than 0.4" in claim 4 is a relative term which renders the claim indefinite.  The term " an increased coefficient of friction greater than 0.4" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Further, by the definition of the coefficient of friction, any surface has a coefficient of friction depending on the objects that are causing friction (i.e. a coating/surface in of itself does not have a coefficient of friction, as the coefficient of friction is determined by how two different surfaces interact with each other, and thus it is indefinite as to how one can define the coefficient of friction of a single surface); 
On heaving ordinary skilled in art is used the formula μ = f÷N; 
Wherein μ =coefficient of friction; f=frictional force; and N= normal force;
it’s unclear how the coefficient of the friction are increase and calculated to be an increased coefficient of friction greater than 0.4.
Therefore, the claim is indefinite and unclear. Proper clarification is required. 

Claim 13 recites the limitation "the connector" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8 and 10-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Polysius (DE8604024U1).

Regarding claim 1, Polysius disclose a crushing apparatus configured to crush a material including at least one crushing roller (figs.1 and 2: (4)) that can rotate about an axis of rotation (paragraph 229), 
at least one drive device (fig.1: (10)) adapted to drive the crushing roller (paragraph 245), and 
a frame (fig.1: (2), (3) and (12)) for holding and supporting the crushing roller and the drive device, 
wherein the crushing roller and the drive device, as a common assembly, are connected to at least one damping device (figs.1 and 2: (9)), which is mounted with frictional locking and/or elastically in or on the frame (paragraph 229),
the damping device is configured for movement of the crushing roller in the axial direction and/or in the radial direction of the axis of rotation (paragraphs 221-224; fig.2: (8)), and 

the damping device include a flexible damper (figs.1 and 2: (9)) arranged in a corresponding seat (figs.1 and 2: (7)) of the frame in a frictional locking, positive locking and/or a torsionally rigid manner (the elements (9) are fixed to the bearing plates (7)) (paragraph 229)

Regarding claim 3, Polysius disclose the crushing roller is mounted dampened on both sides (fig.1: the elements (9) are arranged to the left and the right sides).

Regarding claim 4, Polysius disclose the damper is circular (figs.1 and 2: (9))

Regarding claim 8, Polysius disclose the damper is designed as a hollow body which can be filled with a medium (paragraph 229 and fig.1: the hydraulic cylinder (9), a cylinder with hydraulic fluid)
 
Regarding claim 10, Polysius disclose the connection of the damping means to the drive device a connection means is provided, in particular wherein the connection means comprises a flange plate (fig.1: (15)) for the torsionally rigid connection to the drive device and a hollow cylindrical fastening area (figs.1 and 2: (7)) firmly connected to the flange plate for the connection to the damping means.

Regarding claim 11, Polysius disclose to limit the axial and/or radial deflection movement of the crushing roller at least one end stop is provided (fig.2: the bearing (7) for holding the roller (4)).

Regarding claim 12, Polysius disclose the end stop (fig.2: the elements (7) for holding the roller (4)) comprises a cylindrical end stop element and a corresponding hollow cylindrical or cup-shaped section for the engagement of the end stop element (figs.1 and 2: the elements (7) is a cylindrical bearing for engagement the roller (4)), 
wherein the end stop element is fastened on the inside to a supporting plate (figs.1-2: (2a) and (3a)) which is secured to the frame.

Regarding claim 13, Polysius disclose wherein at least one fixation device is connected to the connector, the fastening area and/or the flange plate in positive-locking and/or force-locking rigid, manner, for the securing of the damping device and/or the damper and/or the connection means ((fig.1: the (15) is coupling element having tow connecting parts).  

Claims 1 and 14-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dipl (DE4110643A1).
Regarding claim 1, Dipl disclose a crushing apparatus configured to crush a material including at least one crushing roller (figs.1 and 2: (4)) that can rotate about an axis of rotation (paragraphs 99-101),

a frame (figs.1 and 2: (1) and (16)) for holding and supporting the crushing roller and the drive device, 
wherein the crushing roller and the drive device, as a common assembly, are connected to at least one damping device (fig.1: (10)), which is mounted with frictional locking and/or elastically in or on the frame, the damping device is configured for movement of the crushing roller in the axial direction and/or in the radial direction of the axis of rotation (paragraphs 120-124), and 

the damping device include a flexible damper (figs.1: (10)) arranged in a corresponding seat (figs.1 and 2: (7)) of the frame in a frictional locking, positive locking and/or a torsionally rigid manner (the elements (10) are fixed to the bearing plates (7)) (paragraphs 120-124).

	 Regarding claim 14, Dipl disclose the at least one drive device comprises a gearless motor (paragraphs 129-131).  

Regarding claim 15, Dipl disclose wherein the gearless motor (figs.1 and 2: (11)) a hydraulic motor, a radial piston motor, or an electric motor (paragraphs 129-131).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Polysius (DE8604024U1).
Regarding claim 5, Polysius disclose wherein the damping device comprises on its outer side and/or the receptacle comprises on its inner side facing toward the damper a surface structure and/or a coating with an increased coefficient of friction, (the circumferential surface of element (9) that seated in the element (7), and any surface has a coefficient of friction depending on depending on the objects that are causing friction, therefore there is a friction force between elements (9) and (7) )

Polysius does not disclose coefficient of friction greater than 0.4.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to Polysius to modify the coefficient of friction between the damping 

Regarding claim 6, Polysius disclose the damping means (fig.1: (9) is locked to the seat (fig.1: (7)).
Polysius does not disclose the damping means comprises on its outer side indentations and/or protrusions for engagement with corresponding indentations and/or protrusions on the inner side of the receptacle facing toward the damping means.

It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the locking mechanism of Polysius by any equivalent locking mechanism including indentations and protrusions, since it has held to be an obvious equivalent in order to choose a locking mechanism that is cost effective and easy to install. In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Polysius (DE8604024U1) in view of Jonkka (US20160121338A1).

Regarding claim 5, Polysius does not disclose the rigidity of the damper is automatically adjusted. 
Jonkka teaches a crusher (abstract, paragraph 0056 and fig.1: (100)), comprising:
a frame (figs.1 and 3: (121)) to support the crusher,

wherein the damping device comprises a flexible damping means (fig.3: (312)) which is arranged in a corresponding seat (fig.3: (311)) of the frame (fig.3: (121)) by frictional locking (paragraph 0056).
the rigidity of the damping device (fig.3: (300)) is automatically adjustable (paragraph 0057).
Both of the prior arts of Polysius and Jonkka is related to a crusher with damping device

Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Polysius to have the rigidity of the damper is automatically adjustable as taught by Jonkka, since it has been held that the combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 8, Jonkka teaches the damper means is designed as a hollow body which can be filled with a medium (paragraph 0057:  hydraulic liquid).  

Regarding claim 9, Jonkka teaches a measuring device (fig.5: (507)) is provided for measuring the pressure of the medium which is coupled to a control device (fig.5: (504)), 
.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dipl (DE4110643A1) in view of Norbert (DE102009000442B4).

Regarding claim 16, Dipl does not disclose wherein the drive device is associated with a hydraulic pump device for the hydraulic motor, in particular wherein the drive device is associated with a control device for the rotary speed setting of the crushing roller, in particular by controlling the oil flow supplied via the hydraulic pump device.
	
Norbert disclose gearless apparatus (paragraphs 13 and 73), comprising:
 	a grinding rollers (figs.1 and 4: (84)), 
a gearless hydraulic drive (figs.1 and 4: (40)) for driving the rollers (paragraphs 141-153 and 389-396), and 
the drive device is associated with a control device for the rotary speed setting of the crushing roller, by controlling the oil flow supplied via the hydraulic pump device (paragraphs 145-153 and 389-391; and fig.4: control the speed of depended on the volume flow; the hydraulic motor (41a) is connected to feed line or supplying the hydraulic motor with hydraulic fluid “obviously the hydraulic lines must have a pumping mechanism for pumping the hydraulic fluid from the hydraulic fluid source to the supplying line).
The prior art of Dipl is utilizing a gearless drive for reducing wear (paragraph 50); and 
The prior art of Norbert is utilizing a gearless drive for reducing wear (paragraphs 38-51);
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the motor of Dipl by a hydraulic motor that associated with a control device for the rotary speed setting of the crushing roller, in particular by controlling the oil flow supplied via the hydraulic pump device as taught by Norbert, since it has been held that the combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725